Name: Council Directive 85/328/EEC of 20 June 1985 amending Directive 77/99/EEC on health problems affecting intra- Community trade in meat products
 Type: Directive
 Subject Matter: animal product;  trade;  agricultural policy;  foodstuff;  tariff policy;  agricultural activity
 Date Published: 1985-06-28

 Avis juridique important|31985L0328Council Directive 85/328/EEC of 20 June 1985 amending Directive 77/99/EEC on health problems affecting intra- Community trade in meat products Official Journal L 168 , 28/06/1985 P. 0050 - 0050 Spanish special edition: Chapter 03 Volume 35 P. 0183 Portuguese special edition Chapter 03 Volume 35 P. 0183 *****COUNCIL DIRECTIVE of 20 June 1985 amending Directive 77/99/EEC on health problems affecting intra-Community trade in meat products (85/328/EEC) THE COUNCIL OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, and in particular Articles 43 and 100 thereof, Having regard to the proposal from the Commission (1), Having regard to the opinion of the European Parliament (2), Having regard to the opinion of the Economic and Social Committee (3), Whereas by Directive 77/99/EEC (4), as last amended by Directive 85/327/EEC (5), the Community made arrangements for intra-Community trade in meat products as regards health requirements; Whereas, pending the introduction of Community arrangements on the import of meat products from third countries, Community preference should be respected; Whereas adequate Community inspection should be introduced; whereas the Community should bear the expenditure incurred by such inspection; whereas, to this end, Article 17 of Directive 77/99/EEC should be amended, HAS ADOPTED THIS DIRECTIVE: Article 1 Article 17 of Directive 77/99/EEC is hereby replaced by the following: 'Article 17 1. Pending the implementation of Community provisions concerning imports of meat products from third countries, Member States shall apply to such imports provisions which shall not be more favourable than those governing intra-Community trade. To ensure uniform respect of these provisions, inspections shall be carried out on the spot by veterinary experts of the Member States and the Commission. Member States' experts undertaking these inspections shall be designated by the Commission on a proposal from the Member States. The inspections shall be carried out on behalf of the Community, which shall bear the expenditure incurred. However, Member States shall be entitled to continue to make inspections under national arrangements of any third country meat products plants which have not been inspected under the Community procedure. A list of establishments meeting the conditions referred to in the Annex shall be drawn up under the Article 18 procedure. 2. The health certificate which accompanies the meat product on import, and the form and nature of the health mark which this product shall bear, shall correspond to a model to be determined in accordance with the Article 18 procedure.' Article 2 Member States shall bring into force the laws, regulations and administrative provisions necessary to comply with this Directive not later than 1 January 1986. They shall forthwith inform the Commission thereof. Article 3 This Directive is addressed to the Member States. Done at Luxembourg, 20 June 1985. For the Council The President R. ALTISSIMO (1) OJ No C 179, 7. 7. 1984, p. 6. (2) Opinion delivered on 14 June 1985 (not yet published in the Official Journal). (3) OJ No C 87, 9. 4. 1985, p. 6. (4) OJ No L 26, 31. 1. 1977, p. 55. (5) See page 49 of this Official Journal.